129 F.3d 494
97 Cal. Daily Op. Serv. 8598
Tom BATES;  Edward H. Lyman;  Ardis Graham;  Richard D.Lewis;  Lawrence J. Buchalter;  Jonathan Browning;  RachelSherman;  Martha A. Escutia;  Sylvia Hernandez;  Ana RosaPena;  Claudia Navar;  Barbara J. Friedman;  Susan Zarakov;Harriet Sculley, Plaintiffs-Appellants,v.Bill JONES, Secretary of the State of California;  BradleyJ. Clark;  Alameda County Registrar of Voters;Conny McCormack, Los Angeles CountyRegistrar of Voters,Defendants-Appellees,andPeter F. Schabarum;  Lewis K. Uhler;  Lee A. Phelps;National Tax Limitation Committee;  Alliance ofCalifornia Taxpayers & Involved Voters,Intervenors-Appellees.Bill JONES, Secretary of the State of California, Defendant-Appellant,andPeter F. Schabarum;  Lewis K. Uhler, Intervenors-Appellants,v.Tom BATES;  Edward H. Lyman;  Richard D. Lewis;  Lawrence J.Buchalter;  Jonathan Browning;  Rachel Sherman,Plaintiffs-Appellees,andNational Tax Limitation Committee;  Alliance of CaliforniaTaxpayers & Involved Voters, Intervenors,v.Bill JONES, Secretary of the State of California, Defendant-Appellant.
Nos. 97-15864, 97-15914.
United States Court of Appeals,
Ninth Circuit.Nov. 4, 1997.

Before:  HUG, Chief Judge.


1
Prior report:  127 F.3d 839.


2
Upon the vote of a majority of the active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  Oral argument will be held in San Francisco on November 20, 1997.


3
The stay entered by the district court and continued by a panl of this court will remain in effect until further order of the en banc court.